                                                                        Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


DERRICK A. GORDON,

      Plaintiff,

v.                                            CASE NO. 5:18cv179-MCR-CJK

JULIE L. JONES, Secretary of the
Florida Department of Corrections,

     Defendant.
_____________________________/

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated December 6, 2018. ECF No. 9. Plaintiff has been furnished

a copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined the Report and Recommendation should be

adopted.
                                                                    Page 2 of 2

      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.    This case is DISMISSED WITHOUT PREJUDICE for Plaintiff’s failure

to prosecute and/or failure to comply with an order of the Court.

      3.    The Clerk shall close the file.

      DONE AND ORDERED this 20th day of December 2018.




                                           s/   M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 5:18cv179-MCR-CJK
